DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.

Information Disclosure Statement
The information disclosure statements (IDSs), submitted on 01 February 2021 and 21 April 2021, were filed after the mailing date of the patent application on 06 August 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings, received on 06 August 2020, are acceptable for examination.

Abstract
The abstract of the disclosure is objected to because Applicant’s abstract recites several acronyms, namely “RA”, “BWP”, and “DCI”.  Examiner respectfully suggests amending only the first recitation of “RA”, “BWP”, and “DCI” to “Resource Allocation (RA)”, “Bandwidth Part (BWP)”, and “Downlink Control Information (DCI)” respectively.  Correction is required.  See MPEP § 608.01(b).

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 45 and 46 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claim(s) recite “computer-readable storage medium”. A “computer-readable storage medium” or medium by definition comprises transitory and non-transitory components.  Transitory component of medium encompasses signals and propagation waves and are non-statutory subject matter under U.S.C 101. The 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-4, 11, 13-14, 27, 37, and 45-46 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ang et al. (US 20190141693 A1 using the provisional filing date of 12 January 2018 corresponding to U.S. Provisional Application No. 62617168; hereinafter referred to as “Ang”).
Regarding Claim 1, Ang discloses a resource allocation (RA) method, comprising: 
¶343 & Fig. 17 (1705) | Application 62/617,168: ¶207 & Fig. 15 (1505), Ang discloses receiving, by a user equipment (UE) from a base station (BS), downlink control information (DCI) within an active bandwidth part (BWP).  Examiner correlates a user equipment to “a terminal”.  Examiner correlates a base station to “a network side device”.  Examiner correlates an active BWP to “an activated bandwidth part (BWP)”), wherein the DCI comprises an RA field (¶343 & Fig. 17 (1705) | Application 62/617,168: ¶207 & Fig. 15 (1505), Ang discloses that the DCI comprises a resource allocation (RA) field); and 
determining, by the terminal according to a size of the activated BWP, RA information indicated by the RA field (¶343 & Fig. 17 (1705) | Application 62/617,168: ¶208-209 & Fig. 15 (1505), Ang discloses determining, by the UE, communication resources common to both the active BWP and the target BWP).
Regarding Claim 3, Ang discloses the RA method according to claim 1.
Ang further discloses the determining, by the terminal according to the size of the activated BWP, the RA information indicated by the RA field comprises: 
determining, by the terminal, an RA granularity of the RA field according to the size of the activated BWP (¶183  | Application 62/617,168: ¶30 & ¶193, Ang discloses determining a resource granularity in order to equalize the size of a resource allocation field.  For example, the resource granularity may indicate a resource block level granularity or a granularity larger than a resource block level granularity), and 
¶183 | Application 62/617,168: ¶30 & ¶193, Ang discloses determining the resource allocation based upon a resource granularity f a resource allocation field); or 
performing, by the terminal, a padding operation or a truncation operation on the RA field according to the size of the activated BWP to obtain target information (Claim 9 & ¶217 & Fig. 7A (710) | Application 62/617,168: ¶30 & ¶193, Ang discloses populating the frequency-domain resource allocation field of the active BWP with a zero padding based at least in part on determining the frequency-domain resource allocation field of the target BWP is larger than the frequency-domain resource allocation field of the active BWP), and 
determining, by the terminal, the RA information according to the target information (¶343 & Fig. 17 (1705) | Application 62/617,168: ¶30 & ¶193, Ang discloses determining, by the UE, communication resources common to both the active BWP and the target BWP).
Regarding Claim 4, Ang discloses the RA method according to claim 3.
Ang further discloses the determining, by the terminal, the RA granularity of the RA field according to the size of the activated BWP comprises: 
determining, by the terminal, the RA granularity of the RA field according to a comparison result between the size of the activated BWP and a size of an initial BWP (¶183 | Application 62/617,168: Claims 12-17, Ang discloses determining the resource granularity, or length of the RA field, based upon a comparison of the initial/active bandwidth part (BWP) and the target BWP); or 

performing, by the terminal, the padding operation or the truncation operation on the RA field according to a comparison result between the size of the activated BWP and a size of an initial BWP to obtain the target information, and 
determining, by the terminal, the RA information according to the target information.
Regarding Claim 11, Ang discloses a resource allocation (RA) method, comprising: 
generating, by a network side device, downlink control information (DCI) (¶349 & Fig. 18 (1810) | Application 62/617,168: ¶213-215 & Fig. 16 (1610), Ang discloses generating, by a base station (BS), downlink control information (DCI)), wherein the DCI comprises an RA field (¶349 | Application 62/617,168: ¶213-215 & Fig. 16 (1610), Ang discloses that the DCI comprises a resource allocation (RA) field); and 
transmitting, by the network side device, the DCI to a terminal in an activated bandwidth part (BWP) of the terminal (¶349 & Fig. 18 (1815) | Application 62/617,168: ¶213-215 & Fig. 16 (1615), Ang discloses transmitting, by a base station (BS) to a user equipment (UE), downlink control information (DCI) in an active bandwidth part (BWP)), so that the terminal determines, according to a size of the activated BWP, RA information indicated by the RA field (¶343 & Fig. 17 (1705) | Application 62/617,168: ¶208-209 & Fig. 15 (1505), Ang discloses determining, by the UE, communication resources common to both the active BWP and the target BWP).

Ang further discloses determining, by the network side device, an RA granularity of the RA field according to the size of the activated BWP (¶183 | Application 62/617,168: ¶30 & ¶193, Ang discloses determining a resource granularity in order to equalize the size of a resource allocation field.  For example, the resource granularity may indicate a resource block level granularity or a granularity larger than a resource block level granularity); or 
determining, by the network side device, that an RA granularity of the RA field is one VRB.
Regarding Claim 14, Ang discloses the RA method according to claim 13.
Ang further discloses the determining, by the network side device, the RA granularity of the RA field according to the size of the activated BWP comprises: 
determining, by the network side device, the RA granularity of the RA field according to a comparison result between the size of the activated BWP and a size of an initial BWP (¶183 | Application 62/617,168: Claims 12-17, Ang discloses determining the resource granularity, or length of the RA field, based upon a comparison of the initial/active bandwidth part (BWP) and the target BWP).
Regarding Claim 27, Ang discloses a terminal to implement steps in the resource allocation (RA) method of claim 1.
Ang further discloses [a terminal], comprising: a transceiver, a storage, a processor, and a program stored in the storage and configured to be executed by the processor, wherein the processor is configured to read the program in the storage (¶239-245 & Fig. 9, Ang discloses a wireless device comprising memory and a processor where the memory stores software for execution by the processor).
Regarding Claim 37, Ang discloses a network side device to implement steps of the resource allocation (RA) method of claim 11.
Ang further discloses [a network side device], comprising: a transceiver, a storage, a processor, and a program stored in the storage and configured to be executed by the processor, wherein the processor is configured to read the program in the storage (¶247-255 & Fig. 10, Ang discloses a base station comprising memory and a processor where the memory stores software for execution by the processor).
Regarding Claim 45, Ang discloses a computer-readable storage medium storing therein a computer program, wherein the computer program is configured to be executed by a processor to implement steps in the resource allocation (RA) method according to claim 1 (¶401, Ang discloses a non-transitory medium storing a computer program for execution by the processor to allow the device comprising the processor to perform a method).
Regarding Claim 46, Ang discloses a computer-readable storage medium storing therein a computer program, wherein the computer program is configured to be executed by a processor to implement steps in the resource allocation (RA) method according to claim 11 (¶401, Ang discloses a non-transitory medium storing a computer program for execution by the processor to allow the device comprising the processor to perform a method).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ang in view of Guo et al. (US 20190141693 A1; hereinafter referred to as “Guo”).
Regarding Claim 2, Ang discloses the RA method according to claim 1.
¶177 & ¶213, Ang discloses that the DCI is transmitted in a common search space of a first CORESET), the activated BWP comprises the entire CORESETO (¶177 & ¶213, Ang discloses active bandwidth may have a reference location having a lowest frequency resource of the CORESET 0 bandwidth).
However, Ang does not explicitly disclose the CORESETO is a CORESET configured in a physical broadcast channel (PBCH).
Guo teaches the CORESETO is a CORESET configured in a physical broadcast channel (PBCH) (¶329, Guo teaches that CORESET0 is a coreset that is always configured with a Physical Broadcast Channel (PBCH)).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Ang by requiring that the CORESETO is a CORESET configured in a physical broadcast channel (PBCH) as taught by Guo because efficient and unified radio resource acquisition or tracking mechanism which works for various use cases such as enhanced mobile broadband (eMBB), ultra reliable low latency (URLLC), massive machine type communication (mMTC), each corresponding to a different coverage requirement and frequency bands with different propagation losses is desirable (Guo, ¶15).
Regarding Claim 12, Claim 12 is rejected on the same basis as Claim 2.
Claims 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ang in view of Zhu et al. (US 20160066303 A1; hereinafter referred to as “Zhu”).
Regarding Claim 9, Ang discloses the RA method according to claim 1.

Zhu teaches the DCI comprises DCI whose cyclic redundancy check (CRC) code is scrambled with a specific radio network temporary identifier (RNTI) (Abstract, Zhu teaches cyclic redundancy check (CRC) portion of the downlink control information (DCI) is scrambled with a radio network identifier (RNTI)).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Ang by requiring that the DCI comprises DCI whose cyclic redundancy check (CRC) code is scrambled with a specific radio network temporary identifier (RNTI) as taught by Guo because multi-point communication schemes are improved (Zhu, ¶4).
Regarding Claim 17, Claim 17 is rejected on the same basis as Claim 9.

Allowable Subject Matter
Claims 5-8 and 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Internet Communications
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NOWLIN whose telephone number is (313)446-6544. The examiner can normally be reached M-F 12:00PM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC NOWLIN/Examiner, Art Unit 2474